                    Case 0:19-cv-61925-RKA Document 1 Entered on FLSD Docket 07/31/2019 Page 1 of 7
                       t
                           cat/dIv E .TL /fm                                           V 'X .
                           Cat:e ?
                                 -)
                           Jtltftze                                     Mag.                )D
                           blotllIfp w D Fee pd$ C IN T1I: CIRCUIT COURT PF TH:
                           Reccipt# - -.-- - -   - !qt%JrpIclAt CIRCUIT IN AND FOR
                                                   BROW AO COPNW ,FLORIDA
                                               7           ,,
                               f       .
              .
                                                                                                                                                                   FILED BY                          D.C,
              / /7
                 4j                                                 ,plénti#
          t                                                                                          CAS: :0                                                                  J0L F 2 2019
              V xe     '                           .
                                                                                                                                                                               ANGELA E.NGBLE
              jjg '. .. , ypqsuajt                                                                                                                                            cL.ERK u.s.Dls1èc'rL
                                                                                                                                                                              s.D.OF FLA.-MIAMI

                                                                                       COM PLAINT
                                                                                                       p.va l                                              ..>                >
                  àlaintim                                 -suesdefendanisD pt). -au aneaes: 't///1//d, D /d : ô&-
                                                                                                                 .,
                                                                                                                  î                           .
                                                                                                           I


                  1.This iaan action fnrdamagesintheamcuntof                                                                                  JJN // lurladidlonal
                  amounq J.Jq?'
                              //,p# ,)//?fJ ('tqpt
                                   .
                                               . n-sbrn'tt                                                                                                                            ?4::'fX
                  a.plaintifrresid. at                              IS '/.
                                                                         /'
                                                                          .D--(
                                                                              '
                                                                              ô/S1?X)7 -                                                                           pddre,f.
/r%)
  //.'!. ,'Jy/ .d',ym4.,./r'e'càyg) syyy,
                                                                .
 .
                                        y cqxty,ysyjtu.         .
,/

                  3.Defendantresidiaat                                                                                                                             faddrezsl,
     .-   .                                            -        -    ....,. .. .
                               '       '
                                                           fci-
                                                              l1:                                    COOM Flteao'Defetldotla:Flodda
                                                                                                                                                                             . g'
                                           .
                  C2.>
                     , ptitm doingbusinœsat                                                                                             .                          (addressl.

                                       .
                                                           &..py                                 .çj. tyo
                                                   .vy....:
                                                          jy?.

                  4.On                         fdàteh                                                                                   -                  ----.-




                                                                                                                                                               '   '' ''''
                                                                                                        '''-' ' '''''''   '''''' . '                       .
                                                           '                            .




                                                                                                 .
                                                                                                                                        è '       ''   .           '                ' '
                           .

                                                                                                             '                                    '
                                               .                                                                                   ''             '


                  ltetforthstatementoffactzo?lwhkhe/dk-//rèelîefagalnatde/pa#kalîq>g#t#.
                                                                                   .




                  5, plaintitriaentiued totelièfsrom.defmda'tunk. tlw aoTefaqu ?, zeb,sso
Case 0:19-cv-61925-RKA Document 1 Entered on FLSD Docket 07/31/2019 Page 2 of 7


   *
   '

   'defendant11,s                                         '                    1
                                                                               *
                                                                               :
                                                                               ',.-,-
                                                                               '




       tneglîgezee or breacb of contractdr otber legalltaf pr relfel,by reason of
                                            .,                           o .            #
                                                                                        .                       x
               s
                                                               ''

        tt/ â-/) #-.(7
           ' '
           ,

                   '   J                                      .,
                                                                          ,   ,
                                                                              5-
                                                                               ?t
                                                                                ?J/ '
                                                                                    h?.
                                                                                      6-/2/,    g                                    -
         9r'%L.
       y',
       (       l6,; y ;t'
              pi        -
                        /).
                          )(r)j
                              ,j ,                                                              ,
                                                                                                :
                                                                                                z,
                                                                                                 / ;                                 .
                                                                                                        -       '           ' '' '
                           ;                         '   ..                                                                              .




       (spech factzsltowîngentidementofplaintlftorelîeffrom de#ndantl.
   *


       6.Theitemsof                                      injuryordam q towhichplainti/isentitledtorelieffrom
                                                                     '    '
                               '                 .        ,
                                                                          y ,' . '                  .       '
       def-dantinclude: Y # r
                            JJ. ( .' (1Cb1 . fapfchl.                                                       1
       7.flfexpresalyprovîdedforbystatttteorroalmetadd:#//fa//F>* agreed topaya                                                      '
                                                                                                                                         .
           .


    reasonableattorney%feeandf.
                              vezdtledtorecoverattornty%feeafathhacdonpunuant
    toJec/foa                                oftheFlorldaJ//a/ezorParagraph                                         oftheeontrad             '
                                                                                            *
           .               .


    qnteredinto:efweeaplaîntW anddt#ndantl.
               Asaresultplaintflrmuestsjudo entagainstdefendaàtfordnmages,                                              -            ff
    appllcableiàdd.attorney#esl,costsofsuit,andanyotherande herrelipfasthecoud
       may deem proper.
    l'
     sdesîre4 fW#.'Plalnt?                                                (name),de?atmdaajuv lrf//intheabove-entitled

    action).
                                   ..   *

                           Dated                              .


                                                                    (signaturel                                     '
                                                              . .   Print:1//?l4.
                                                                                .
                                                         %-Ikitttaddress:
                                                                         Pboîte:
                           Case 0:19-cv-61925-RKA Document 1 Entered on FLSD Docket 07/31/2019 Page 3 of 7
                                                                          y -      x      r .
                                             4
                                             /----!
                                                  ,
                                                  1 lh ,?-,k! t-:----r î-     -.,,-,,,,,;
                                                                                        l
               7
                                                                            f        Qm   j .-kk
                                                                                     .4,.j.    /
                                                                                               t
                                                                                               ,
                                                                                               .
                                                                                               -
                                                                                               ,
                                                                                               /t
                                                                                                '
                                                                                                ,
                                                                                                r
                                                                                                ,)
                                                                                                 ?
                                                                                                 L
                                                                                                 j:
                                                                                                 .ïj
                                                                                                   ,y j y
                                                                                                        p
                                                                                                        k
                                                                                                        /
                                                                                                        -
                                                                                                        '-.g;j,.-.. y,
                                                                                                                     ?
                                                                                                                     ----
                                                                                                                     u  .
                                                                                                                        '
                                                                                                                        t
                                                                                                                        ky
                                                                                                                         r
                                                                                                                         /
                                                                                                                         ,
                                                                                                                         -.y
                                                                                                                         o. .
                                                                                                                            z
                                                                                                                            j
                                                                                                                            ,
                                                                                                                            p.ky
                                                                                                                               .,,
                                                                                                                                 -
                                                                                                                                 y        ..
                                                                                                                                                  .


      .                                                      ,


       ! .î) ,.
              --a ky.   x.
                         p((tm )(
                            rf  p,./y ),,
                                        .js.j-j
                                              y.
     (('  jy.. -Yky7qy yj'jjysy'' j- )gjc.>r(y;.
       l/ / -y.
                      o j
                        v/
                        -D .
                           '
                           -
                                                 q.yAlkvp.
                                                         s.yt.
                                                             .
                                                             y.
                                                              yx
                                                               -
                                                               z-a
                                                             oyy j
                                                                 .c
                                                                  y.
                                                                  ,-.     ,
                                                                                                   -

                                                                                                   ..
                                                                                                                                           .,a.
                                                                                                                                                                                           .




               'é.
               J.
               .
               i ?) t'
                     t-ly-y-
                           pt
                            'zl-l
                                -
                                :
                                r
                                fr
                                 ,
                                 -
                                 '
                                 ).
                                  l
                                  -l'
                                    k#7/'
                                        âh/.
                                           T.-1j Ft)
                                                   y,.tttzt-z-st-jktf-tpt-.t-i1-                                                 .
                                                                                                                                                       ,

                                                                                                                                                           -
                                                                                                                                                                                       .
                                                                                                                                                                                           .




     r)
      !
      'tA)'
       F'   -Jgl  lj -. --i
                          7
                          -- /.
                              '
                              y..
                                csx
                                  .
                                  x
                                  rak/e
                                      -ls
                                        o    Lh x')x)
                                                    .
      F
      tk -- -1k-'-'
       ...     '
                    .r..oj
                  ù'-     k.r r
                              kn
                               -N't ?z-'
                                      r)à :1 p,ïy;t7
                                                   .y                 .
                                                                                                                                                  .

                                                                                                                                                           %
                                                                                                                                                           /:py
                                                                                                                                                              ,
                                                                                                                                                              3c-
                                                                                                                                                                g*
                                                                                                                                                                 1?+
                                                                                                                                                                   /
                                                                                                                                                                   1
                                                                                                                                                                   p/
                                                                                                                                                                    yxs
                   /lf-'
                   .  v(.J-.
                           r.
                            p- /                                                                                                                   1
           !

           1bqj1.
                -
                ).'.
                   ,
                   .
                   , ,j,--
                         j.. '.- )3bl ('-...,-j.g-.
                                                                                                              W
                                                                                           -

                                                          'l
                                                           't k..I )
                                                                   ?mr -.y.
                                                                          ..
                                                                           t.)).
                                                                               j
                                                                               s.
                                                                                                          .

 ? t
 .                         -
                                                        L./          7-.                   y
                                                                                           .
                                                                                               .
                                                                                                                                                  s
                                                                                                                                               . ...           ,
                                  u)..l.
                                       tm
                                        q
                                        )jkl
                                           l'y 4-.
                                                 'T.(X . (,
                                                          A ït)-t,
                                                                 r/-b/- ) P-./s.
           M
           '
           i
           -
           ç  I
              ()t
           ('?/ .
                V-,r   /
                       /t/
                   t:.pk?C'
                   -
                             v
                          p)/,/.
                             F- s- y,Isjr-s. ov (
                                                .      jycpyvn
                                                        ''

                                                                                               '
                                                                                               r l1 C b
                                                                                                                         -




           C
           à
             4/
              y   yp oa  mf?  u/+
           (
           i
           l                   -
                               '   ..
                                            .
                                            '                    ,..,'
                                                                 /   -'''''
                                                                          -'-
                                                                            ''''''
                                                                                 b
                                                                                     ,                            ,'--
                                                                                                                     .---.....



(# i? ' r  . -  //
                 .  'v
                     o.
                      '
                      f  & -=
                            t   ( .
                                  t.
                                   //
                                    (
                                    . .
                                      ,
                                      p/
                                       t
                                       --
                                        ;? L
                                           y (
                                             )r /
                                                .
                                                .
                                                p,
                                                 .j-/  /'/
                                                                                                                                                   ,:,,,,-,,
                                                                                                                                                           -,...   '-
                                                                                                                                                                        j
                                                                                                                                                                        :
                                                                                                                                                                        y.-
                                                          ty, j
                                                              g;.j> ).
                                                                     j
     /,
      :f')tvv
          t '
            sn g./-
                  k ,/)y /
                       .  t?,
                            j.
                             lljj
                                l-j ' r #'.
                                        . ku. u?p(y'ty/lj ---tv
                                                    .
                                                                                                                                                                                   -




                                                                                                                                                                   o
  F
  y' .
     ,
     j      #e ' ,oy-
                    f-
                    't
                     '-7
                       y1-'                                                                                                                                                                    ,



   'I
    f'
     h ttD/  36 /,,, ,v,gv)glS    TGT)-
                                      '
                                      ;
                                      ),
                                       /
                                       '7
                                        ,
                                        aT
                                         ?J
                                          .
                                          ---
                                            l
                                            .
                                            -
                                            T
                                            J7
                                             t
                                             -
                                             7).--
                                                 ?ot
                                                   J
                                                   k
                                                   '/47:'a)    k  /
                                   ,    ,
                               .
                                                                ztg                                                                                                           ..


          f
          !/:                           #=
                                         )
                                         $ /?#' '
                                                -t)p,
                                                    /g- /1x
                                                          o-'
                                                           .
                                                           <k#*.jt(z
                                                                   .X
                                                                    vf
                                                                     '-,&
                                                                        ,/
          l
          )
Qs 1
   t
   '
   iAnF< l,
          ie '--
               /?u-.s svc,n-                                                                                                             y. u) x- gsm.
                                                                                                                                                     .;jg
     .
         cr
         ! o- s m --(A .-p cx l(
                               cx -                                                                                              .   .
                                                                                                                                          .                o. oja yec -.pu g-
          i
          I
          t
          'Aasuz
          !                                                                              .
                                                                                         - 7'p.-r A a ssv./FJxfl w vca,xyt
          i.
               Case 0:19-cv-61925-RKA Document 1 Entered on FLSD Docket 07/31/2019 Page 4 of 7

           t
    0 1
      ?/3 UD 0-               - R tkà'a k- - r0 @       Q'X U
           c?r .-tmc svocg  .
                           L r cxetxxrev.d tcpw ge- tsrxoo )
                             u           .

           h: Ro
           NC W W           v4 '-oato g>a oo< v        co
                                 A-G AICïPCX4M m Q.
                                                  X         lo nerc-r A UAAH
           gél
           W wlfy/-rblo <- '-ro 'Ptsce- My gngo-q o:
                       pL /'r , (MM q tlr'
                                         o


           or
           6/uzçezl
                  l- teif
                        tx Jjgf#-agdto )lf #q -.
                                               r wm-t
             14-
           MT- Th
                441f
                .
                   1 b lrslà ! -,.L/ zlfF,&k F:a qsmen
           A q e'okM #J/)<
                         FR.
                         .
                            t#ws 4(-)m ) -/14o $: #Je-74./rf.%      .
                                                                              -




                                   0/07+

    Zl
     #
     t   c
         cks
           p-
            t*
             Aaph-
                 L
                 w r
                   o cp
                     tffd
                        rzis -
                             ,r>c
                                .
                               ,,l
                                A.
     r-rô 'TW ' O O/L W IT: FD '?
                                  q
                                  ?'py
                                    ér
                                % 6:/
                                      ts
                                       % o
                                         c
                                         cem
                                           of-.
                                              x
                                             mt'       ,        -

                                                                        -   h ''R e ''ryf
      !
       C'FV
       ! #No-VC
             t':AS
                AF =OVS/
                       WM
                       t1WCL
                             )Qu 'Tprko'ry''f%.
                                              q'go Uo-lpe
19>tA.q              > w :4       .   tvtxo.l clpjzcn                   -1Toça bjs /
                                                                                   yé'
      ,1-
      ..
        : -4#6 C3f.ôuoLà )#: .% r n '' t> gr Ar
                                             . pest-
      y-z. Qsv k/oo pô.
                      = ,?jjcuw                            sj-ko x' Yo() foc-krw?s
          Ce ti 'llfA/
                     o
'     )
    1'o i
        . #f    $:% & A: v o kkk-r W '
      ?

           O
           y: 'rô -)-#. m xzgNo > pg zxzr > ïO W rl.u-
            tn:Fm M          'T '
                                pr s
              Case 0:19-cv-61925-RKA Document 1 Entered on FLSD Docket 07/31/2019 Page 5 of 7



&/t
  V)s rzczv u-of
               zo éD'
                    4r# Q/-,pc83 y
                                 ' f' -> 7r&
                                             -'



   )N q P#T* (> )                          J h/tn o'oo lcaoskllW O pceocrco
             ;y / -r/ .n'pf ' r.A ' evzoeponr > 4 :7-
                                                    G
         !
         j
'

/Z y
   ,
   !>vI
      % ' WU:.
             <1L L,Tp                 /:<f1>           ,T ga/ .                       exJa
                                                                                        .r
         !
             cw
             t         -vo -Ecom/acas éf.3ast
                            jq sli:s AJL iOo cy, L. y govcwp
         !
         .


         p pox er eL-./ w u'
         .    -
                                               hot> N    oc m
                                     t' -
         1
         --b /47-r& C-/xot*                    ,iL< :        E7- w p.% -côit
                                                             -          'R zxls
         1
         !                                              -intw i .
         .




         t
fh,
 -1'-
    W             -.                 l-b-tsxawz.ï           1 61
                                                               7A .4        D 1.:6.lvfAlq
                                                                                        .

         f
         ' #NA
             .
             -
             . -P F:N4c70                   uvr 4:ev o sg.s' 1 '
                                                               M oE 'TD IAAH O              oc o '
         i
         ,   H'
              %        S oeGr
04kJ
   1éa : r:u;cw pc :(y.x kkç
                                                         &F W          '%             is
                                                                                       -
                                                                                       '
                                                                                       .
                                                                                       W'.
                                                                                         '1
         t
         ---
          l- pyw c >              cyx fo -as %G/TF
                                               N CO ùdu/*'
          à CAA, hy               Aozv x :xt-      v o e?
                                                          % ùsc.k-
                                                              ewrg
             * > 1.
                                -+ e -x- hk                 J-
                                                             çcr
&/
 )                           sysx-yss ou vv4g w                               o 9b1'//4./x.s
                                                                                  '



     )            cw pgji
                        ntgq-oo4yyzs-g ay tya xs y                                          z,
                                                                                             .
J ifkv.
      -                       syyl'v?m q':. t'zc L op = u

     i>             -/'
                      .
                      tyc-
                         -rzk/s .
                                -opy:ss               -> z pl cce tsùrod.
     i
     '
     Case 0:19-cv-61925-RKA Document 1 Entered on FLSD Docket 07/31/2019 Page 6 of 7


vt
'
 '-
    k' s --&f
       .
            i
            WX
             - jro Jéqyhh 'wpgj-/4: '
                                    j-
                                     jca
                            y. h(û,T-
                                    .+ 6               tw à't,tk
                                                               '.G ts7'.% n
Vt
 +l-lt
    -v/AL7*
          rv/ &f
              vq
               -- ,PF
                   FY c !y ynpo unosta Lyslosg u-tt-
-
                                                                        .


Y                     jonY egzctltpo akl-rr o A y%
                        .



    /k/ &= 'Y tY cyolf/


                               VWWWWW WWWY
                                 .   .
                                          ,     X a4W
                                              u a             ..
                                                               x            s

                                 %. o sy'
                                        t.#. %  . ss
                                 1:W j/o ks1a7-w #q
                              'réx'c c>),
                                        ..vuo kv w                              au /j
                                                       !
                                   '
                                             <
Case 0:19-cv-61925-RKA Document 1 Entered on FLSD Docket 07/31/2019 Page 7 of 7                    Ar
                                                                                                   CR pq><
                                                                                                         cr
                                                                                                   A c =
                                                                                                   Q%>.c -oDx
                                                                                                         .




                                                                                                     <
                                                                                                     %*- %>
                                                                                                                       -

                                                                                                        '%A t>
                                                                                                        V c 30         .




                                                                                                             #




                                                                 <
                                                               Q> o' &- - *-
                                                                                                                   QK
                                                                                                                   %
           k'' W W ' =
           )
           >                                                             %
                                                                         '(a-                           '>
                                                                                                                   'p
                                                                                                                   Mq
                                                                                                                     :
           sN%N % '7n-                                                R    =y                            o x
                                                                                                         - :
                                                                                                           S>
                                                                                                            Q
                                                                                                            '
                                                                                                            R j
             '> O %-
             -
                                                                      =
                                                                      -A
                                                                       = qxx                             o            e

                                                 d %7 o
                  .

             '
             !!!
             i
             . i
               d
               i
               :& 7:;2E1o:!:::2---f
               I                      '
                               --------
                                  ----->
                                      ::
                                      -----------
                                                .'
                                                 ,
                                                 -
                                                 '
                                                      .
                                                           .
                                                               -                                                 ,-------------,---k
                                                                                                                  - --             ,-
                                                                                                                                    -----
                                                                                                                                      -,---
                                                                                                                                          -,-
                                                                                                                                            ---
                                                                                                                                              ---
                                                                                                                                                -------------
                           .
                           -

                          -''''
                                              ---..,
                                                                      V-             '--                          w
                 ':
                  E
                  ë
                  @
                  ë :tjï:::;!:.-.=>.
                   EE
             --'--......
                      -.
                       -
                       '-i
                         ;
                         .
                         -'-'''-
                               ,              .-

                                    - :;::ë:!!:::.
                                                                .
                                                                .
                                                                           ..,
                                                                                      -ï
                                                                                       LLLLL
                                                                                           b
                                                                                           .
                                                                                           k
                                                                                           '
                                                                                           L
                                                                                           j
                                                                                           Lï
                                                                                            ?
                                                                                            ,
                                                                                            -            s-
                                                                                                          .
                                                                                                          -
                                                                                                          '
                                                                                                          .
                                                                                                          ,
                                                                                                          '
                                                                                                          .-
                                                                                                           ,
                                                                                                           '
                                                                                                           .
                                                                                                           -
                                                                                                           .
                                                                                                           '
                                                                                                           -.
                                                                                                            '
                                                                                                            .
                                                                                                            ,
                                                                                                            '
                                                                                                            -
                                                                                                            .
                                                                                                            '-
                                                                                                             .
                                                                                                             '
                                                                                                             -
                                                                                                             '
                                                                                                             .
                                                                                                             ,'
                                                                                                              .
                                                                                                              -
                                                                                                              '
                                                                                                              .
                                                                                                              -
                                                                                                              '
                                                                                                              .-
                                                                                                               '
                                                                                                               .
                                                                                                               -
                                                                                                               ''
                                                                                                                -
                       R                                                   i
                                                                           y '
                                                                             -
                                                                             .
                                                                             :
                                                                             EE
                                                                              !ii
                                                                                k
                                                                                :
                                                                                r
                                                                                '
                                                                                !
                                                                                .
                                                                                :
                                                                                ,-
                                                                                 , i
                                                                                   k
                                                                                   ,
                                                                                   j
                                                                                   i
                                                                                   k-
                                                                                    .
                                                                                    -
                                                                                    ,----,
                                                                                         ;
                                                                                         ----
                                                                                            ;
                                                                                            --
                                                                                             ;
                                                                                             -
                                                                                             ;
                                                                                             -
                                                                                             ;-
                                                                                              .
                                                                                              --
                                    ,
                                   ;
                                   :
                                   -.              ....
                                                      .....
                                                          -.-......
                      .
                      ,,--
                         ,
                         :
                         ,,
                          .                                      ,k
                                                                  ;
                                                                  ::
                                                                   r
                                                                   y
                       o                           'w . z
                                                        q r,L
                           >                        > u a Qa
                                                       ,

                                 . co .1,cpp  .                                                              zw x
                                                                                                                so
                                                                                                                zxskyo
                               0  A >s- o fu-x
                               c.-,          z.                                                -             ï
                                                                                                             uo s'c z=   .
                                                                                                                                                    .




                               -o x %-, --.h p   ,
                                                   .
                                                                       .
                                                                           .
                                                                                                                  R,g                                      x:
                                    =-c
                                   1.     -s /
                                      g...u                                                    -
                                                                                                                      !
                                     <0 =
                                     -
                                        qn.%                                           o .> -
                                                                                       >
                                          -                    Ayo u >A Y                  -
                                                                                                    >
                                          w                                x     -                  .-q $
                                                                           %
                                                                                                                                                        j'
                                                                                                                                                         .)
                                                                                                                                                         1
                                                                                                                                                         ,,,,
